PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hartman et al.
Application No. 16/501,232
Filed: 8 Mar 2019
For: Novel compositions for improved concrete performance

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.182, filed January 17, 2022, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 17, 2022, to revive the above-identified application.

Since the requisite petitioner fee of $210.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED.

The petitioner under 37 CFR 1.137(a) is hereby GRANTED.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Phillip Pippenger appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed December 28, 2021. The issue fee was timely paid on December 30, 2021.  Accordingly, the application became abandoned on December 31, 2021. A Notice of Abandonment was mailed January 11, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declarations for all the joint inventors, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  
This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions


Cc:  Phillip Pippenger
       1440 West Taylor Street
       Suite 749
       Chicago, IL 60607